EXHIBIT 23.2 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (Form S-8) of Hewlett-Packard Company pertaining to the: · Amended and Restated 3PAR Inc. 2007 Equity Incentive Plan · 3PARDATA, Inc. 2000 Management Stock Option Plan, as amended · 3PARDATA, Inc.1999 Stock Plan, as amended of our reports dated December 17, 2009, with respect to the consolidated financial statements and schedule of Hewlett-Packard Company and the effectiveness of Hewlett-Packard Company's internal control over financial reporting included in its Annual Report (Form 10-K) for the year ended October 31, 2009, filed with the Securities and Exchange Commission. /s/ ERNST & YOUNG LLP San Jose, California October 8, 2010
